DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 11-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yudovsky et al. (US Pat. No. 7,748,542 B2).
In regards to claim 1, Yudovsky teaches a cassette (600, Fig. 6) configured to receive a substrate, comprising: a plurality of slot supports (628) stacked in a first direction; and a frame (627) connected to the plurality of slot supports and extending in the first direction, wherein the plurality of slot supports and the frame are opened in an outward direction (about 624) to receive the substrate, and are partially closed in an inward direction after the substrate is received.
In regards to claim 2, Yudovsky teaches the plurality of slot supports (628) has a stepped shape (e.g.; see L-shape in Fig. 6).
In regards to claim 3, Yudovsky teaches the frame (62) is connected to a rotating unit (620), and rotates in the outward direction and the inward direction (about 624).
In regards to claim 7, Yudovsky teaches the plurality of slot supports (628) and the frame (627) are opened and closed in a second direction (i.e.; the direction away from 610) which intersects the first direction and along which the substrate extends, based on the first direction.
In regards to claim 8, in the alternative, Yudovsky teaches the plurality of slot supports (628) rotates around the frame (610) in the outward direction or the inward direction (about 624), in a direction along which the substrate extends.
In regards to claim 11, Yudovsky teaches a substrate receiving system including a chamber configured to receive a cassette (600, Fig. 6) in which a substrate is loaded (Col 6, Lines 27-29), wherein the cassette includes: a plurality of slot supports (628) stacked in a first direction, and a frame (627) connected to the plurality of slot supports and extending in the first direction, and the plurality of slot supports and the frame are opened in an outward direction (about 624) to receive the substrate, and closed in an inward direction after the substrate is received.
In regards to claim 12, Yudovsky teaches the cassette (600) is inserted into the chamber after the substrate is loaded from outside of the chamber (Col 6, Lines 27-29).
In regards to claim 13, Yudovsky teaches the frame (627) is connected to a rotating unit (620) and rotates in the outward direction and the inward direction (about 624).
In regards to claim 17, Yudovsky teaches the plurality of slot supports (628) and the frame (627) are opened and closed in a second direction (i.e.; the direction away from 610) which intersects the first direction and along which the substrate extends, based on the first direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 9, 10, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yudovsky et al. (US Pat. No. 7,748,542 B2) in view of Shinjo et al. (US Pat. No. 7,857,140 B2).
In regards to claims 4, 9 and 14, Yudovsky teaches each of the plurality of slot supports includes a lower slot support (628) and an upper slot support (628), which are sequentially stacked in the first direction the lower slot support includes a lower protrusion extending in the inward direction (i.e.; 628 is a protrusion), the upper slot support includes an upper protrusion extending in the inward direction (i.e.; 628 is a protrusion), the lower protrusion supports a lower face of the substrate.
Yudovsky does not teach the upper protrusion presses an upper face of the substrate.
Shinjo teaches a substrate cassette including upper and lower slot supports (12) in the form of protrusions, wherein a lower protrusion supports a lower face of a substrate (1), and an upper protrusion presses an upper face of the substrate (e.g.; in Fig. 7 of 14B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yudovsky’s upper protrusion to press an upper face of the substrate.  The motivation would have been for the purpose of safely storing the substrate without being damaged or broken as taught by Shinjo (Col 8, Lines 10-12).
In regards to claim 5, 10 and 15, Yudovsky teaches each of the plurality of slot supports includes a lower protrusion (628) extending in the inward direction, and an upper protrusion (628) extending in the inward direction.
Yudovsky does not teach the plurality of slot supports presses an edge of the substrate.
Shinjo teaches a substrate cassette including upper and lower slot supports (12) that press an edge of a substrate (e.g.; in Fig. 7 and 14B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yudovsky’s slot supports to press an edge of the substrate.  The motivation would have been for the purpose of safely storing the substrate without being damaged or broken as taught by Shinjo (Col 8, Lines 10-12).
In regards to claim 6 and 16, Yudovsky does not teach the frame is made of an elastic material, and is bendable in the outward direction and the inward direction.
Shinjo teaches a substrate cassette with a frame made of an elastic material (e.g.; portion 14, 25, 28 or 29), and is bendable in an outward and inward direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yudovsky’s frame to be made of an elastic material that is bendable in the outward and inward direction.  The motivation would have been for the purpose of safely storing the substrate without being damaged or broken as taught by Shinjo (Col 8, Lines 10-12).
In regards to claim 18, Yudovsky teaches a cassette (600) configured to receive a substrate, comprising: a plurality of slot supports (618, 628) stacked in a first direction, wherein some of the plurality of slot supports (628) are opened in an outward direction, different than the first direction, and the substrate is loaded onto some other (618) of the plurality of slot supports, and after the substrate is loaded, the some of the plurality of slot supports (628) are closed in an inward direction, different than the first direction, along which the substrate is loaded.
Yudovsky does not teach pressing at least a part of the substrate.
Shinjo teaches a substrate cassette that includes slots supports (12) that press a substrate (1) when loaded (e.g.; in Fig. 7 and 14B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yudovsky’s slots supports to press the substrate.  The motivation would have been for the purpose of safely storing the substrate without being damaged or broken as taught by Shinjo (Col 8, Lines 10-12).
In regards to claim 19, Yudovsky teaches each of the plurality of slot supports includes a lower slot support (628) and an upper slot support (628), which are sequentially stacked in the first direction the lower slot support includes a lower protrusion extending in the inward direction (i.e.; 628 is a protrusion), the upper slot support includes an upper protrusion extending in the inward direction (i.e.; 628 is a protrusion), the lower protrusion supports a lower face of the substrate.
Yudovsky does not teach the upper protrusion presses an upper face of the substrate.
Shinjo teaches a substrate cassette including upper and lower slot supports (12) in the form of protrusions, wherein a lower protrusion supports a lower face of a substrate (1), and an upper protrusion presses an upper face of the substrate (e.g.; in Fig. 7 of 14B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yudovsky’s upper protrusion to press an upper face of the substrate.  The motivation would have been for the purpose of safely storing the substrate without being damaged or broken as taught by Shinjo (Col 8, Lines 10-12).
In regards to claim 20, Yudovsky teaches each of the plurality of slot supports includes a lower protrusion (628) extending in the inward direction, and an upper protrusion (628) extending in the inward direction.
Yudovsky does not teach the plurality of slot supports presses an edge of the substrate.
Shinjo teaches a substrate cassette including upper and lower slot supports (12) that press an edge of a substrate (e.g.; in Fig. 7 and 14B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yudovsky’s slot supports to press an edge of the substrate.  The motivation would have been for the purpose of safely storing the substrate without being damaged or broken as taught by Shinjo (Col 8, Lines 10-12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for a list of prior art including movable substrate carriers.  Kamata (US Pat. No. 9,714,135 B2) teaches substantially similar structure as applicant’s claimed invention (e.g.; see Fig. 4 of Kamata).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631